DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JOSEPH MICHAELS,
                              Appellant,

                                     v.

                      HOPE RACHEL MICHAELS,
                             Appellee.

                               No. 4D21-2589

                               [May 26, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Maxine Cheesman, Judge; L.T. Case No. 50-2009-DR-
014898-XXXX-MB.

  Ron Renzy of Wallberg & Renzy, P.A., Coral Springs, and Scott J. Kalish
and Dara A. Jaggers of The Law Offices of Scott J. Kalish, Boca Raton, for
appellant.

  Shannon McLin and Erin Pogue Newell of Florida Appeals, Orlando, for
appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.